                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RONALD F. MARTINEZ,                                 Case No. 18-cv-02291-HSG
                                   8                     Plaintiff,                            ORDER DENYING REQUEST TO SET
                                                                                               A CONFERENCE TO DETERMINE
                                   9              v.                                           STATUS OF SETTLEMENT
                                                                                               PAYMENT AND TO ENFORCE THE
                                  10       W.L. MUNIZ, et al.,                                 SETTLEMENT AGREEMENT
                                  11                     Defendants.                           Re: Dkt. No. 30
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at Corcoran State Prison, filed this pro se civil rights action pursuant to
                                  14   42 U.S.C. § 1983. On December 4, 2018, the Court dismissed this action with prejudice pursuant
                                  15   to the parties’ joint voluntary stipulation. Dkt. No. 29. Now before the Court is Plaintiff’s request
                                  16   that the Court schedule a status conference between the parties to determine the status of the
                                  17   settlement award payment and that the Court enforce the settlement agreement. Dkt. No. 30. For
                                  18   the reasons set forth below, Plaintiff’s requests are DENIED.
                                  19           After dismissal of a suit, a district court lacks authority to decide any dispute arising from a
                                  20   settlement agreement, e.g., a motion to enforce the agreement, unless it has specifically retained
                                  21   jurisdiction. A district court retains jurisdiction over a settlement agreement only if (1) the
                                  22   agreement specifically states that the court retains jurisdiction, or (2) the court embodies the
                                  23   agreement in its dismissal order. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-
                                  24   82 (1994).1 Here, this civil rights action was settled by the parties, after which they filed a
                                  25
                                       1
                                  26    Plaintiff misstates the holding of Kokkonen in his motion. ECF No. 30 at 2. Kokkonen does not
                                       hold that a court retains ancillary jurisdiction to enforce his settlement agreement. Rather,
                                  27   Kokkonen holds that
                                              where the dismissal is pursuant to Rule 41(a)(1)(ii) (which does not by its terms empower
                                  28          a district court to attach conditions to the parties’ stipulation of dismissal), . . .[a]bsent [the
                                              court embodying the settlement contract in its dismissal order or specifically retaining
                                   1   stipulation to a voluntary dismissal with prejudice. Dkt. No. 29. The stipulation did not require

                                   2   the Court to retain jurisdiction, and the Court did not do so. Therefore, this Court no longer has

                                   3   jurisdiction over the settlement agreement and cannot grant the relief sought by Plaintiff.

                                   4          If Plaintiff seeks judicial enforcement of the agreement, he must file suit in the state courts.

                                   5   Absent the district court retaining jurisdiction, “enforcement of the settlement agreement is for

                                   6   state courts, unless there is some independent basis for federal jurisdiction.” Kokkonen, 511 U.S.

                                   7   at 382. Enforcement of a settlement agreement does not itself raise a federal question. Id. at 381.

                                   8          This order terminates Dkt. No. 30. This case remains closed.

                                   9          IT IS SO ORDERED.

                                  10   Dated: 5/31/2019

                                  11                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                             jurisdiction over the settlement contract], enforcement of the settlement agreement is for
                                  28         state courts, unless there is some independent basis for federal jurisdiction.
                                       Kokkonen, 511 U.S. at 381–82.
                                                                                        2
